In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00086-CV


                  IN THE INTEREST OF Z.P., C.M., D.M., CHILDREN

                          On Appeal from the 320th District Court
                                   Potter County, Texas
              Trial Court No. 090326-D-FM, Honorable Carry Baker, Presiding

                                    March 27, 2019

                  ORDER ON MOTION TO DISMISS APPEAL
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, S.P., mother of Z.P., C.M., and D.M., has filed an unopposed motion

to voluntarily dismiss her appeal. Without passing on the merits of the case, we grant

the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the

appeal. Having dismissed the appeal at appellant’s request, no motion for rehearing will

be entertained, and our mandate will issue forthwith.



                                                             Per Curiam